 

Case 20-10343-LSS Doc 3886 Filed 05/13/21 Page1of4 |

——

Nothe Howpobt Qudg dipustetny 5|4laoa
| Ynyphutond 10 2 pax of

{| Chancad tums wm AW Unork ura (meoorcl up,

\ Mw name : seal weal

ll ar . Y D BEN AYpanos ) Ine

| Hrrnash thy thw eb Pruw dep down Here Wao

| Berrethurg wtong. amok ah por Cortdnt understand

\ ~ the mort Kenolect , wtrmect, Under
heated prroen. dino. Ale wo aloo Very Comput te
> grerythung Ae dee te Werte abwra rye tH) pe
orhad Gun Gy Wark ployer Ye Way, Cute stim s
Me wsbel-taD) ara Pause wa Unthe mowepa pir fer
yw te wel pout tuo bot wth te wan Goung Yo
Mux Uke bo be, i toca wet im jumier Push Brdthe dagh

| cheek venoly, Would Quo: fm wp we Play. be tekd re
ars Pre Such pchort loporbarl coack Wag hosing

| Qua L702 hires, APs Te woe a bbeng cree
rath, abst wonind te prs to Ime, Do Lot Unk
Noech Lo Aico heme Loum wndhe deat me Seo the

| Pere Bbire aR ch DAITI-DP OBE 2- “De
Unstone Ele. LSa5 25 4o

me trim Ae okarctad Gratrag Romo lug end

  

 
Case 20-10343-LSS Doc 3886 Filed 05/13/21 Page 2of4

Newt Rrremecl up tic the , bas tall Saoodubitise
<b dont damens othet wo ot, Loolud tohatk Happens
Now hin Veter nck LOSE omnis Pace whet Gao ck,
Semihung bed-hapermick lo threo Given Kio Ceue
lamdpaooom booted to Phage ond
Meireo STushon Au gor hie GED Yeadh* War hack Gotan
Omer 90 OberipProt he Get dh at . he thas negeeto

_ Opsox BaadroLl olaryr he Wao, TAgu> UAE HE GL
Na hear Ota thing fo oreo cto teu econ) .

‘was tLbing Yu toh of, auch ohire pe felt ancl
tra D brdu. kk parle mirer tetd Orejyere tHeuve
Ober Aw Hu frat:

BI“, 2 her man and Faw ahrachtencd
lupin Leh irththe Trelp 6 Book Qbmighles the ohare
LOndLamger UsHhD abu rge Tare a ortan far tenn, but
Ae w ine Of the Cache creas Vaal Ace at (06
 

Case 20-10343-LSS Doc 3886 Filed 05/13/21 Page 3of4 S

Mie com etart to peal, Whatabtut Aealiag fre
JOLY thear Wung. Pun that the Qey Ledub

l Bay rscorto Qhatad bi Ye Ac AVA,
lates abontch winds nratonnd thu ant desta,
| Yoemng unmecord truer and tude behind
| Danhrigtery .

Shontiyere por tabung dhe time to Juad

++
‘\
1

YLSIU

1D
fund ADLENYANYS Bi

uN

Ga iis

Li :6 WY 1 AV 120¢

~,

“ry

—J
rv
‘a
2,
=
~~

2

 
 

Case 20-10343-LSS Doc 3886 Filed 05/13/21 Page4of4

 

Weta

 

AVIS FL 335 $6.450_
aN LOREAL ups ass

062S$0008367716

FROM 33618

?O1? 1000 OO00 4284 8833

 

 

iWnurgien DE /4g0|

ee

iSEGi-—sos4ags PPM app pado fly pp bay ly ayia

 
